Citation Nr: 0939841	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  06-12 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dry eyes, claimed 
as a left eye condition.

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 
1987, and from October 1988 to February 1992.  The Veteran 
also served in the National Guard from April 1987 to October 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which, inter alia, denied the 
Veteran's April 2003 claims for entitlement to service 
connection for dry eyes, claimed as a left eye condition, and 
DJD of the left knee.

The Veteran originally requested a hearing before a Decision 
Review Officer (DRO) in his April 2006 substantive appeal; 
however, in March 2009 statements written by the Veteran and 
his representative, the Veteran withdrew his request for a 
hearing before a DRO.

The Board further notes that, in the aforementioned March 
2009 letters, the Veteran withdrew his claim for entitlement 
to service connection for gastroesophageal reflux disease 
(GERD).  Consequently, that issue is no longer in appellate 
status.  38 C.F.R. § 20.204 (2009).

In a June 2009 rating decision, the RO granted the Veteran's 
claim for entitlement to service connection for a left 
varicocele.  Consequently, that issue is no longer before the 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further 
consideration of the Veteran's claim.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); 38 C.F.R. 
§ 3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

As reflected by the May 2003 and January 2004 National 
Personnel Records Center (NPRC) responses, and by the 
February 2009 Army Human Resources Command (AHRC) response, 
the RO has made as many requests as are necessary to obtain 
the Veteran's pre-October 1988 service treatment records from 
a Federal department or agency, and has been notified that 
further efforts to obtain those records would be futile.  
38 C.F.R. § 3.159(c)(2), (3).  The Board notes that the 
Agency of Original Jurisdiction (AOJ) has added an undated 
memorandum to the file which recounts its efforts to obtain 
said records.  Moreover, the Board notes that, according to 
the Veteran's statements in his April 2003 claim, his eye 
condition began in January 1991, and his left knee condition 
began in November 1988-both within the period for which VA 
has the Veteran's service treatment records.

Eye Condition

In an April 2003 statement, the Veteran asserted that he has 
itching, pain, and a feeling of sand in his eye; he reported 
that he keeps his eyes lubricated with eye drops because he 
cannot afford to keep visiting the doctor.  In his May 2005 
notice of disagreement, the Veteran asserted that, while 
deployed to Saudi Arabia and Kuwait, he "was exposed to 
numerous sand storms, getting sand in my eyes, nose, and 
mouth.  [I was e]xposed continuously to multiple, multiple 
[sic] oil well fires, smoke, soot and debris in the air.  My 
tears, nasal secretions, and saliva all had a black tint 
caused by breathing in the fumes from these burning oil 
wells.  I strongly believe that this constant exposure is 
what has caused this condition.  My eyes hurt a lot and feels 
[sic] like sand is in them all the time."  In an April 2004 
statement to a VA clinician, the Veteran also enquired about 
whether exposure to depleted uranium or a chemical agent 
could have caused his dry eyes; the Board notes that, in a 
letter sent from the Special Assistant to the Secretary of 
Defense for Gulf War Illnesses, Medical readiness, and 
Military Deployments, the Veteran was informed that "there 
is no indication that any long-term health effects would be 
expected from the brief, low-level exposure to chemical 
agents that may have occurred near Khamisiyah."  The Veteran 
has provided no evidence of exposure to depleted uranium.

In his January 1992 separation examination, the Veteran, for 
the first time, checked a box indicating that he had, or had 
had, eye trouble.  A clinician noted that the Veteran had 
gotten sand in his eye 6 months ago, which caused acute pain.  
The clinician further noted that there had been no recurrence 
of the pain.  On clinical evaluation, the Veteran's eyes were 
found to be in normal health.

In May 2003, the Veteran was provided with his first VA 
examination of his eyes.  The Veteran reported that he 
occasionally feels sharp pain in his left eye that does not 
last for more than a second, and also occasionally feels a 
foreign body sensation in his left eye.  The Veteran reported 
having some itching and burning in his eyes.  He reported 
that he has had no eye injuries or surgeries.  On 
examination, the Veteran was found to have, in both eyes, 
melanosis.  The examiner also found debris in the tear film 
in both eyes.  The examiner diagnosed the Veteran with 
essential emmetropia (perfect vision) and dry eyes, and did 
not provide an etiological opinion.

In April 2009, the Veteran was provided with a second VA 
examination.  The Veteran stated that his eyes burn and itch, 
and he feels like he has sand in his eyes.  The Veteran 
reported that he sometimes has a sharp pain behind his left 
eye.  He also reported having dry eyes.  The examiner 
diagnosed him with dry eyes and presbyopia (a progressively 
diminished ability to focus on near objects, caused by 
aging).  The examiner explained that because only 5 percent 
of people develop dry eyes at an age younger than the 
Veteran, it is less likely that the Veteran's current dry eye 
symptoms were incurred or caused by his military service.

On remand, the Veteran should be scheduled for a new VA 
examination of his eyes.  The examiner should review the 
claims file, and so indicate in his report.  The examiner 
should opine whether it is at least as likely as not that the 
Veteran's eye condition, if any, was caused or aggravated by 
his time in service.  Specifically, the examiner should 
determine whether the Veteran has melanosis (pigment 
dispersion syndrome), as diagnosed by a VA examiner in May 
2003.  If so, the examiner should opine whether it is at 
least as likely as not that the melanosis (pigment dispersion 
syndrome) was caused or aggravated by the Veteran's time in 
service, including by regular high-impact exercises, and by 
his exposure to sand, oil well fires, smoke, soot and debris 
in the air.  The examiner should also determine whether the 
Veteran has debris in the tear film of one or both eyes, as 
found by a VA examiner in May 2003.  If so, the examiner 
should opine whether it is at least as likely as not that 
this debris in his tear film was caused or aggravated by the 
Veteran's time in service, including by regular high-impact 
exercises, and by exposure to sand, oil well fires, smoke, 
soot and debris in the air.  If it is not possible to provide 
an opinion, the examiner should state the reason(s) why.

Left Knee Condition

In his May 2005 notice of disagreement, the Veteran asserted 
that he injured his left knee playing basketball while 
stationed in Germany in the spring of 1989, and was diagnosed 
at that time with a sprained left knee.  He further stated 
that it never completely healed, and has continued to bother 
him since that time.  He also noted that, contrary to a 
misunderstanding by a May 2003 VA clinician, he had not hurt 
his left knee by being run over by a truck in his civilian 
occupation; rather, he has consistently stated that his left 
knee hurts when he shifts gears while driving a truck, which 
was his civilian occupation.

The Veteran's service treatment records show that, in his 
January 1992 separation examination, he checked a box 
indicating that he had, or had had, a trick or locked knee.  
The clinician noted that the Veteran had sprained his left 
knee two years ago, and complains of occasional pain with 
prolonged standing or sitting.  On clinical evaluation, the 
Veteran's lower extremities and other musculoskeletal system 
were normal.

In May 2003, the Veteran was provided with his first VA 
examination of his left knee.  The examiner diagnosed him 
with chronic left knee pain due to DJD changes to his 
patellofemoral space.  An x-ray associated with the 
examination revealed, according to the radiologist, a slight 
narrowing of the patellofemoral joint space, and no fracture, 
dislocation, or joint effusion.  No etiological opinion was 
provided.

In April 2009, the Veteran was provided with a second VA 
examination.  The Veteran again reported that he had injured 
his left knee while playing basketball in service, and that 
it has gotten progressively worse.  The examiner noted that 
an  x-ray associated with the examination revealed small 
ossific densities within the soft tissues adjacent to the 
anterior tibial tubercle along the course of the patellar 
tendon consistent with either accessory ossification centers 
(the hardening or calcification of soft tissue into a 
bonelike material) or an old avulsion (trauma-induced) 
injury.  The examiner diagnosed the Veteran with left knee 
pain, a normal x-ray, and a normal examination.  He opined 
that the Veteran's claimed left knee DJD is not caused by or 
a result of his active military service, because "there was 
no documentation to support [an] inservice left knee 
injury."

As noted above, the Veteran's service treatment records-
specifically, his January 1992 separation examination-show 
that he did sustain a left knee sprain while in service.

On remand, the RO should send the claims file to the April 
2009 VA examiner, and the examiner should note that he has 
reviewed it.  The April 2009 VA examiner should provide an 
addendum in which he specifically notes the Veteran's in-
service left knee sprain, as documented in the Veteran's 
January 1992 separation examination.  The examiner should 
reconcile his non-diagnosis of DJD with the May 2003 VA 
examiner's diagnosis of DJD of the left knee.  The examiner 
should also opine whether it is at least as likely as not 
that the small ossific densities within the soft tissues 
adjacent to the anterior tibial tubercle along the course of 
the patellar tendon were incurred or aggravated as a result 
of the Veteran's time in service.  If it is not possible to 
provide an opinion, the examiner should state the reason(s) 
why.

If the April 2009 VA examiner is unavailable, then the AOJ 
should schedule the Veteran for a new orthopedic examination, 
by an appropriate specialist, to determine the whether it is 
at least as likely as not (50 percent or more probability) 
that the Veteran's left knee condition, if any, was incurred 
or aggravated in service.  The VA examiner should provide a 
rationale for his conclusions.  If such a determination is 
not possible, the examiner should provide a rationale for why 
he cannot answer that question in either the affirmative or 
the negative.  The claims file should be reviewed by the 
examiner, and the examiner's report should so indicate.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an eye 
examination, by an appropriate specialist, 
to determine the whether it is at least as 
likely as not (50 percent or more 
probability) that the Veteran's claimed 
eye condition was incurred or aggravated 
in service.

a) The examiner should determine whether 
the Veteran has melanosis (pigment 
dispersion syndrome), as diagnosed by a VA 
examiner in May 2003.  If so, the examiner 
should opine whether it is at least as 
likely as not that the melanosis (pigment 
dispersion syndrome) was caused or 
aggravated by the Veteran's time in 
service, including by regular high-impact 
exercises, and by his exposure to sand, 
oil well fires, smoke, soot and debris in 
the air.

b) The examiner should also determine 
whether the Veteran has debris in the tear 
film of one or both eyes, as found by a VA 
examiner in May 2003.  If so, the examiner 
should opine whether it is at least as 
likely as not that this debris in his tear 
film was caused or aggravated by the 
Veteran's time in service, including by 
regular high-impact exercises, and by 
exposure to sand, oil well fires, smoke, 
soot and debris in the air.

The VA examiner should provide a rationale 
for his conclusions.  If such 
determinations are not possible, then the 
examiner should provide a rationale for 
why he cannot answer those questions in 
either the affirmative or the negative.  
The claims file should be reviewed by the 
examiner, and the examiner's report should 
so indicate.

2.  a)  Return the claims file to the 
April 2009 VA orthopedic examiner.  The 
examiner should note the Veteran's in-
service left knee injury, as documented in 
the Veteran's January 1992 separation 
examination.  The examiner should also 
reconcile his non-diagnosis of DJD with 
the May 2003 VA examiner's diagnosis of 
DJD of the left knee.  Finally, the 
examiner is asked to opine in an addendum 
to his April 2009 examination whether it 
is at least as likely as not (50 percent 
or more probability) that the Veteran's 
small ossific densities within the soft 
tissues adjacent to the anterior tibial 
tubercle along the course of the patellar 
tendon were incurred or aggravated as a 
result of his time in service.  The VA 
examiner should provide a rationale for 
his conclusions.  If such a determination 
is not possible, the examiner should 
provide a rationale for why he cannot 
answer that question in either the 
affirmative or the negative.  The claims 
file should be reviewed by the examiner, 
and the examiner's report should so 
indicate.

b)  If the April 2009 VA examiner is 
unavailable, then schedule the Veteran for 
a new orthopedic examination, by an 
appropriate specialist, to determine 
whether it is at least as likely as not 
(50 percent or more probability) that the 
Veteran's left knee condition was incurred 
or aggravated in service.  All indicated 
tests and studies should be undertaken.  
The VA examiner should provide a rationale 
for his conclusions.  If such a 
determination is not possible, the 
examiner should provide a rationale for 
why he cannot answer that question in 
either the affirmative or the negative.  
If the VA examiner disagrees with either 
the May 2003 VA examiner's diagnosis of 
DJD, or the April 2009 VA examiner's 
finding of small ossific densities within 
the soft tissues adjacent to the anterior 
tibial tubercle along the course of the 
patellar tendon, then he should explain 
why.  The claims file should be reviewed 
by the examiner, and the examiner's report 
should so indicate.

3.  After completion of the above, the AOJ 
should readjudicate the issues of 
entitlement to service connection for a 
left eye condition and a left knee 
condition.  If any determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case, and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examinations without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


